Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-22 and 24-25 are pending, claim 23 is cancelled, claim 1, 3, 13-16, and 22 are amended.
Claim Objections
Claim 2 objected to because of the following informalities:  claim 2 is missing the period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-12, 15, and 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by ARZHANOV (RU2009710C1).
With regards to claims 1 and 5, Arzhanov discloses A mixer for a plural component spray gun (figure 1), the mixer comprising:
a mixer body (figure 1, body of #1) comprising a mixing chamber (#1) having a single outlet (figure 1, at #3) and a centerline (centerline of #1) extending along a length of the mixing chamber (figure 1);

a second fluid component inlet coupled to a second fluid conduit (figure 1, the bottom #7, as it brings a second fluid, abstract discloses one brings an agent and one provides a binder), the second fluid component inlet configured to introduce a second fluid component into the mixing chamber along a second axis of the second fluid component inlet (see figure 1): and wherein
the first and second fluid component inlets are spaced apart (figures 1 and 2) and disposed on opposite lateral sides of the mixer body (figure 2), and the first and second axes are angled relative to a plane perpendicular to the centerline and toward the single outlet (figures 1 and 2, where #7 is angled to a plane perpendicular, the abstract discloses the angle being 3-30),
the first and second fluid component inlets being-are vertically offset from each other with respect to the centerline of the mixing chamber (figure 1 and 2, as the noted inlets are seen offset vertically about the centerline).
With respect to claim 15;
wherein the first and second inlets are positioned with respect to the centerline such that the first and second inlets are each vertically offset from the centerline at a distance greater than their respective diameters (figure 1, the noted diameter of the cross section being smaller then how far they are offset, i.e. the shorter sides diameter)  and a diameter of the mixing chamber is greater than the combined diameters of the first and second inlets (see figures 1 and 2).
With respect to claim 3, Arzhanov discloses the centerline comprises a longitudinal axis of the mixing chamber (being the centerline of chamber #1), the single outlet is disposed along the longitudinal axis (figure 1), the first fluid component inlet is at a first angle with respect to the longitudinal axis of the 
With respect to claim 4, Arzhanov discloses wherein a first magnitude of the first angle is substantially the same as a second magnitude of the second angle (figure 1).
With respect to claim 5, Arzhanov discloses the first and second angles are substantially mirror images of each other with respect to the centerline of the mixing chamber (figure 1).
With respect to claim 7, Arzhanov discloses one of the first and second angles is approximately 10° from 90° with respect to the centerline of the mixing chamber (abstract discloses 3-30 degrees).
With respect to claim 8, Arzhanov discloses one of the first and second angles is approximately 20° from 90° with respect to the centerline of the mixing chamber (abstract discloses 3-30 degrees).
With respect to claim 9, Arzhanov discloses one of the first and second angles is in a range of approximately 10° to approximately 28° from 90° with respect to the centerline of the mixing chamber (abstract discloses 3-30 degrees).
With respect to claim 10, Arzhanov discloses the first inlet has a first vertical offset from the centerline of the mixing chamber, and the second inlet has a second vertical offset from the centerline of the mixing chamber (figure 1, the vertical offset of the inlets 7 with respect to the noted centerline).
With respect to claim 11, Arzhanov discloses one of the first and second vertical offsets is greater than 0.01 inches from the centerline of the mixing chamber (as the noted element 7 has a diameter of 16mm/.63in, it is understood that the vertical offset is far greater than 0.01 inches).
With respect to claim 12, Arzhanov discloses one of the first and second vertical offsets is at least .04 inches from the centerline of the mixing chamber (see above rejection).
15.    (Currently Amended) A plural component spray gun with a mixing unit, the spray gun comprising:
a spray tip configured to disperse a fluid mixture; 
.

Claim(s) 1-2, 15, 20-22, and 24-25 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Duronio (U.S. 6,328,229)
With regards to claims 1, 15, and 22 Duronio discloses A mixer for a plural component spray gun (figure 5), the mixer comprising:
a mixer body (figure 5, #12/14) comprising a mixing chamber (#56) having a single outlet (figure 5, #48) and a centerline (centerline of #48/56) extending along a length of the mixing chamber (figure 5);
 a first fluid component inlet (figure 5, 55a) coupled to a first fluid conduit (54b), the first fluid component inlet configured to introduce a first fluid component into the mixing chamber along a first axis of the first fluid component inlet (figures 5 and 6, where the fluid as seen in figure 6, is angled with respect to the mixing chamber 56, being just set off from perpendicular); and 
a second fluid component inlet (55b) coupled to a second fluid conduit (figures 5 and 6, 54b), the second fluid component inlet configured to introduce a second fluid component (fluid from 30b) to the mixing chamber along a second axis of the second fluid component inlet (see figure 6, the second axis of 30b via 54b applying fluid into 56): and wherein
the first and second fluid component inlets are spaced apart (figure 6, being spaced apart as seen) and disposed on opposite lateral sides of the mixer body (figure 6), and the first and second axes are angled relative to a plane perpendicular to the centerline and toward the single outlet (figure 6, as centered at 48 is the centerline, it has an x and y axis about it, the noted first and second inlets 55a/b are angled relative to that plane at what appears to be greater then approximately 0 but less then approximately 20 degrees),

With respect to claim 15, Duronio further discloses wherein the first and second inlets are positioned with respect to the centerline such that the first and second inlets are each vertically offset from the centerline at a distance greater than their respective diameters (figures 6, discloses that the diameter of 541/b, is larger then the distance from them to the centerline, table 1 discloses the openings being .01 inches and the diameter of mixing space 56 is .047, thus the distance is .0235inches and the respective diameters are .02 inches)and a diameter of the mixing chamber is greater than the combined diameters of the first and second inlets (table 1).
With respect to claim 22, Duronio further discloses wherein each of the first and second axes are angled relative to a plane perpendicular to the centerline and towards the single outlet of the mixing chamber at a range of 5° to 28° with respect to the centerline of the mixing chamber (figure 6, discloses clearly an angle of 55ab or 54a/b angled between 5 and 28 degrees, the shown angle being greater than 5 degrees and far less than 28 degrees, for the rejection of claim 22, the noted inlets can be considered the entire 54 section or just 55).

With respect to claim 2, Duronio discloses the mixer body comprises a removable spray tip (12), wherein the mixing chamber is entirely disposed within the removable spray tip such that the entire mixing chamber is removable with the spray tip (when #12 is removed from 21, figures 1 and 2 discloses luer locks 22 and 24, for removing the device 12 from that of 21/16/18)
With respect to claim 20, Duronio discloses the spray tip is removably coupled to the spray gun (via 22 and 24) and the mixing chamber is entirely disposed within the removable spray tip (figure 5) of 
With respect to claim 21, Duronio discloses the mixing chamber is incorporated into a gun block of the plural component spray gun (#12 being understood as the gun block of the spray gun system, where 21 is the handle).
With respect to claim 24, Duronio discloses the first and second inlets are each vertically offset from the centerline at a distance of 0.01 inches to 0.04 inches (the center line noted being at .0235 inches from the outer wall, see table 1 being half the diameter).
With respect to claim 25, Duronio discloses    (Previously Presented) The mixer of claim 24, wherein a diameter of the mixing chamber is greater than the combined diameters of the first and second inlets.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzhanov in view of Buchholz (U.S. 2006/0109738).
With respect to claim 6, Arzhanov discloses the magnitude of the first and second angles, being 3-30 degrees, but fails to disclose a magnitude of the first angle is different from a magnitude of the second angle.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate two different angles as the magnitudes for the angles of the inlets as found in Arzhanov. Since it has been held that where the general conditions of claims are disclosed in the prior art, discovering the optimum or workable ranges/an optimum valve of a result effective variable, involves only routine skill in the art. MPEP2144.05 (I I-A and B). Please note that the disclosed ranges appear to be the discovery of an optimal angle for mixing (or having different angles), and Buchholz discloses such angles being used to allow for desired mixing to occur. As using two separate angles for each inlet would allow for the corresponding desired mixing to occur.
Allowable Subject Matter
Claims 13-14, 16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the specific inlet diameter of .023 inches was not found in the prior art, neither was the entirety of claims 14 and 16 where the given first and second fluid component inlets had no crossover of the first and second inlets at a pressure between 560 and 950 PSI.
Response to Arguments/Amendments
	The Amendment filed (04/19/2021) has been entered. Currently claims 1-22 and 24-25 are pending, claim 23 is cancelled, claim 1, 3, 13-16, and 22 are amended. Applicants amendments to the claims has (overcome) each and every rejection previously set forth in the Office Action dated (12/28/2020). Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752